DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/20 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a holding mechanism… the holding mechanism secures the cable… in a holding position after tensioning by the at least one tensioning winch and releases the cable in an open position,” in claim 1.  It is noted that claim 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification shows that the holding element with open and closed positions corresponds to element 27a-b, see (e.g.) figure 4. 
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The recitation “the cable” is indefinite because claim 1 sets forth two separate cables (i.e. a lifting cable and an at least one cable).  It is not clear which cable is referenced by this recitation.  This phrase is recited numerous times throughout the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-4, 13-14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weiskopf (US 4,360,111) in view of Johnson (US 2,449,703).
Regarding claim 1 Weiskopf teaches a telescoping jib (15) of a mobile crane comprising:
a lifting cable (29) and a drum (11) operable to wind and unwind the lifting cable (29);
a jib basic box (16) with a four-sided cross-section;
a plurality of telescoping sections (17-19) each with a four-sided cross-section that telescope inwards and outwards from the jib basic box (16); and
a guying system (see figure 1) for the telescoping jib (15), wherein the guying system comprises at least one cable (22) that extends between at least one tensioning winch (12) and at least one fixed point (23) via at least two guying support (25/26)s (25/26), wherein each guying support (25/26) is disposed in each case on an outer head end of a jib basic box (16) head or on an outer head end of a telescoping section (17) head and comprises a holding mechanism (i.e. pulley) for the cable (22), and wherein the holding mechanism (pulley) secures the cable (22) by a frictional connection in a holding position after tensioning by the at least one tensioning winch (12).  Weiskopf does not teach an open position of the pulleys.  This is considered an obvious variation, as demonstrated by Johnson.  Johnson teaches a holding mechanism (pulley) for a cable similar to that of Weiskopf.  Johnson further teaches It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the opening feature of Johnson to the holding mechanism of Weiskopf in order to more quickly thread the line onto the pulleys.
Regarding claim 20 Weiskopf teaches a method for guying a telescoping jib of a mobile crane, wherein the telescoping jib (15) comprises a lifting cable (29) and a drum (11) operable to wind and unwind the lifting cable (29), a jib basic box (16) with a four-sided cross-section and a plurality of telescoping sections (17-19) each with a four-sided cross-section, and wherein at least one cable (22) is guyed between a tensioning winch (12) on the telescoping jib and a fixed point (23) on the telescoping jib (15), and wherein the at least one cable (22) is guided by at least two guying supports (25/26) supported on an outer head end of the jib basic box (16) head or on an outer head end of a telescoping section (17) head of the telescoping jib (16), wherein the method comprises extending the telescoping sections (17-19) out of the jib basic box (16),
tensioning the at least one cable (22) between the tensioning winch (12) and the fixed point (23), and securing (i.e. secured from falling) the at least one cable (22) on each guying support (25/26) via a holding mechanism (i.e. pulleys of 25/26).  Weiskopf fails to teach both an open and closed position of the holding mechanism.  
This is considered an obvious variation, as demonstrated by Johnson.  Johnson teaches a holding mechanism (pulley) for a cable similar to that of Weiskopf.  Johnson further teaches wherein the holding mechanism (pulley) has both a closed (figure 1) and It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the opening feature of Johnson to the holding mechanism of Weiskopf in order to more quickly thread the line onto the pulleys.

Regarding claims 2-3 and 13 modified Weiskopf teaches the above telescoping jib and further teaches wherein a further guying support (i.e. 23 could be considered a guying support) supports the fixed point (23) on a telescoping section (18) head, and a guying support (26) is disposed on the jib basic box (16).  Weiskopf fails to teach the fixed point is on an innermost telescoping section, and a guying support is disposed on each telescopic section respectively.  This is considered mere duplication of known parts to perform the same known function as taught by Weiskopf.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the pulley guying support and have the fixed guying support on the last telescopic section in order to better hold up the boom, and reduce bending therein. 
Regarding claims 4 and 14 modified Weiskopf teaches the above telescoping jib and further teaches wherein each guying support (Weiskopf 25/26) comprises a through-hole (i.e. cable goes through pulley housing) for the cable (Weiskopf 22) which is to be passed through.
Regarding claim 17 modified Weiskopf teaches the above telescoping jib and further teaches wherein the cable (Weiskopf 22) is secured on the tensioning winch .

Claim 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Weiskopf and Johnson in view of CN104555760 (hereinafter ‘760).
Regarding claim 16 modified Weiskopf teaches the above telescoping jib and further teaches wherein the at least one tensioning winch (Weiskopf 12) of the guying system is disposed near the jib basic box (16).  Weiskopf fails to teach the winch is on the jib basic box.  This is considered obvious in view of ‘760.  ‘760 teaches a boom with a guying system (1, 4, 3, etc.) and winch (10).  ‘760 further teaches the winch (10) is on a jib basic box (see figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the guying winch of Weiskopf to the boom, as taught by ‘760 in order to simplify setup of the various lines before operation.
Regarding claim 18 modified Weiskopf teaches the above telescoping jib, but fails to teach the parallel cables as outlined in claim 18.  ‘760 teaches a first tensioning winch (10) and a second tensioning winch (10) are disposed on the jib basic box (see figure 1) and cooperate with a first cable (1) and a second cable (1; i.e. see figure 2) which extend in parallel with each other and in the longitudinal direction of the telescoping jib.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the cable of Weiskopf, as taught by ‘760, in order to multiply the strength of guying.

19 is rejected under 35 U.S.C. 103 as being unpatentable over Weiskopf and others (above) in view of Willim (US 2002/0070187).
Regarding claim 19 modified Weiskopf teaches the above telescoping jib, but fails to teach two limbs and the angle range as set forth in claim 19.  Willim teaches a similar device with a boom and guying system.  Willim further teaches two guying supports within the claimed range.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the two supports within the angle range of Willim to the crane of Weiskopf in order to better guy Weiskopf in lateral winds.

Allowable Subject Matter
Claims 5-10 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not anticipate or make obvious the entire combination of claim recitations set forth in either of claims 5 or 15.  Specifically, claims 5 and 15 require a holding mechanism with a frictional or interlocking connection in a 
The prior art of record does not anticipate or make obvious the entire combination of claim recitations set forth in either of claim 21.  Specifically claim 21 requires wherein tensioning the at least one cable between the tensioning winch and the fixed point comprises starting from a transportation condition of a retracted telescoping jib, beginning with the last telescoping section in the longitudinal direction of the telescoping jib and continuing with the adjoining telescoping section in each case, after each extension of a telescoping section the at least one cable of the guying system is tensioned by the at least one tensioning frame winch and secured by the holding mechanism.

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830.  The examiner can normally be reached on M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/N.L.A/           Examiner, Art Unit 3654             

/SANG K KIM/           Primary Examiner, Art Unit 3654